Citation Nr: 1108171	
Decision Date: 03/01/11    Archive Date: 03/09/11

DOCKET NO.  07-21 468	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death.

2.  Entitlement to special monthly compensation (SMC) based on the need for regular aid and attendance or being housebound, for accrued benefit purposes.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. N. Moats, Counsel
INTRODUCTION

The Veteran had service from April 1944 to October 1945 with the Recognized Guerrillas and from October 1945 to March 1946 with the Regular Philippine Army.  The Veteran died in December 2006; the appellant is his widow.

This matter comes to the Board of Veterans' Appeals (Board) from a March 2007 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  The Board remanded this case for further development in June 2009.  

The appellant submitted additional statements to the Board after the most recent supplemental statement of the case.  Although these statements appeared to merely be asking for expedited treatment of her appeal and, thus, not considered substantive evidence, in a brief, the appellant's representative waived RO consideration of these statements.  

As noted in its prior remand, the issue of entitlement to Dependency and Indemnity Compensation under 38 U.S.C.A. § 1318 was also on appeal.  However, in June 2008, September 2008 and November 2008 statements, the appellant withdrew her appeal with respect to this issue and specifically stated that she was seeking service connection for cause of death.  Thus, there remain no allegations of errors of fact or law for appellate consideration of this issue.  See 38 C.F.R. § 20.204

Further, the Board also observed in its prior remand that the appellant had continued to claim burial benefits.  However, in a June 2007 rating decision, the RO denied service connection for cause of death for burial purposes.  A notice of disagreement was not received to initiate an appeal from this determination.  Thus, this issue was considered to not be in appellate status.  Further, prior to the Veteran's death, the appellant was awarded aid and attendance allowance for a spouse, effective August 31, 2000.  She has continually questioned why she is no longer receiving such benefits.  The Board noted that in a January 2009 letter, the RO informed her that as service connection for the cause of the Veteran's death had not been granted, her benefits for aid and attendance could not be continued.  

In its prior remand, the Board also noted that in numerous statements, the appellant has indicated that the Veteran's compensation payment for November 2006 was never received.  Moreover, in numerous statements, the appellant has also set forth contentions regarding unreimbursed medical expenses.  These matters are referred back to the RO for appropriate action.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran died in December 2006.  The Certificate of Death lists the immediate cause of death as cardiopulmonary arrest secondary to metabolic acidosis secondary to sepsis; an antecedent cause as aspiration pneumonia in an immunocompromised patient, and an underlying cause as soft tissue mass, left gluteus, consider sarcoma.  Other significant conditions listed were severe malnutrition, pulmonary tuberculosis, and right lung atelectasis.    

2.  At the time of the Veteran's death, he was service-connected for residual, gunshot wound, through and through, abdomen with involvement of muscle group XIX, and hernia, ventral postoperative, which are not shown as causing or contributing to the Veteran's death.  

3.  The disabilities that caused and/or contributed to Veteran's death were not manifested during the Veteran's military service, nor were they otherwise related to the Veteran's active duty service.

4.  Prior to his death, the Veteran's service-connected disabilities did not render him so helpless as to be in need of the regular aid and attendance of another individual.

5.  Prior to his death, the Veteran was not substantially confined to his house due to service-connected disabilities, nor did he have a single service-connected disability ratable at 100 percent along with other unrelated disabilities, which combine to at least 60 percent.


CONCLUSIONS OF LAW

1.  The Veteran's death was not caused by or substantially or materially contributed to by a disability incurred in or aggravated by the Veteran's active duty service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.312 (2010).

2.  The criteria for an award of special monthly compensation benefits based on the need for regular aid and attendance or by reason of being housebound have not been met, for accrued benefit purposes.  38 U.S.C.A. §§ 1114, 5107 (West 2002); 38 C.F.R. §§ 3.350, 3.352(a) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126; see also 38 C.F.R.  §§ 3.102, 3.156(a), and 3.326(a), VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R § 3.159(b)(1); Quartuccio v. Principi, 16 Vet.App. 183, 187 (2002).

Duty to Notify

Certain additional VCAA notice requirements may attach in the context of a claim for Dependency Indemnity and Compensation (DIC) benefits based on service connection for the cause of death.  Generally, section 5103(a) notice for a DIC case must include: (1) a statement of the conditions, if any, for which a veteran was service-connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service-connected. In addition, the content of the section 5103(a) notice letter will depend upon the information provided in the claimant's application.  Hupp v. Nicholson, 20 Vet.App. 1 (2006).

In the instant case, the record shows that in January 2007 and August 2009 VCAA letters, the appellant was informed of the information and evidence necessary to substantiate a claim for DIC benefits and entitlement to SMC for accrued benefit purposes.  The appellant was also advised of the types of evidence VA would assist her in obtaining as well as her own responsibilities with regard to identifying relevant evidence.  See Quartuccio v. Principi, 16 Vet.App. 183 (2002); Charles v. Principi, 16 Vet.App. 370 (2002).  Further, the August 2009 VCAA letter listed the disabilities for which the Veteran was service-connected.  Thus, the requirements set forth in Hupp have been satisfied. 

The United States Court of Appeals for Veterans Claims' decision in Pelegrini v. Principi, 18 Vet.App. 112 (2004) held, in part, that a VCAA notice as required by 38 U.S.C. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim for VA benefits.  In this case, the RO provided VCAA notice to the appellant January 2007, which was prior to the March 2007 rating decision.  Accordingly, the requirements the Court set out in Pelegrini have been satisfied.  The Board recognizes that the August 2009 VCAA notice was provided after the initial decision.  However, the deficiency in the timing of this notice was remedied by readjudication of the issues on appeal in a November 2010 supplemental statement of the case.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Further, the notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; (3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet.App. 473 (2006).   In the present appeal, the appellant was provided with notice of what type of information and evidence was needed to substantiate the claim for service connection for cause of death, and the August 2009 notice provided information concerning the types of evidence necessary to establish an effective date.  

The appellant has received all essential notice, has had a meaningful opportunity to participate in the development of her claims, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the appellant has not demonstrated any prejudice with regard to the content of the notice.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.)  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).  

Duty to Assist

Furthermore, the Board finds that there has been substantial compliance with the assistance provisions set forth in the law and regulations.  The record in this case includes service treatment records, post service treatment records, VA examination reports, including an Aid and Attendance examination, and a VA opinion.  The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide the case and no further action is necessary.  See generally 38 C.F.R.  § 3.159(c)(4).  No additional pertinent evidence has been identified by the claimant.   

A VA opinion was completed in November 2009.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The opinion contains sufficient information to decide the issues on appeal.  See Massey v. Brown, 7 Vet.App. 204 (1994).  Thus, the Board finds that a further opinion is not necessary. 

For all the foregoing reasons, the Board concludes that VA's duties to the claimant have been fulfilled with respect to the issues on appeal. 

II.  Service Connection for Cause of Death

The appellant is claiming service connection for the cause of the Veteran's death.  In a claim of service connection for the cause of the veteran's death, evidence must be presented that links the fatal disease to a period of military service or to an already service-connected disability.  See 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.312.  Evidence must be presented showing that a service-connected disability is either the principal or contributory cause of death.  A service-connected disability is the principal cause of death when that disability, either singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  A contributory cause of death must be causally connected to death and must have substantially or materially contributed to death; combined to cause death; or aided or lent assistance to the production of death.  38 C.F.R. § 3.312.

Applicable law provides that service connection will be granted if it is shown that the veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity. 38 C.F.R. § 3.303(b).  Additionally, for veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as cardiovascular-renal disease and malignant tumors, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Active tuberculosis may be presumed to be service connected if manifests to a degree of 10 percent or more within three years of service.  38 C.F.R. § 3.307.  For pulmonary tuberculosis shown by x-ray in active service, x-ray evidence alone may be adequate for a grant of direct service connection for pulmonary tuberculosis.  38 C.F.R. § 3.370.  However, a diagnosis of active pulmonary tuberculosis by private physicians on the basis of their examination, observation, or treatment will not be accepted to show the disease was initially manifested after discharge from active service (during the presumptive period), unless confirmed by acceptable clinical, x-ray or laboratory studies, or by findings of active tuberculosis based upon acceptable hospital observation or treatment.  38 C.F.R. § 3.374.

The December 2006 Certificate of Death lists the immediate cause of death as cardiopulmonary arrest secondary to metabolic acidosis secondary to sepsis; an antecedent cause as aspiration pneumonia in an immunocompromised patient, and an underlying cause as soft tissue mass, left gluteus, consider sarcoma.  Other significant conditions listed were severe malnutrition, pulmonary tuberculosis (PTB), and right lung atelectasis.  At the time of the Veteran's death, he was service-connected for residual, gunshot wound, through and through, abdomen with involvement of muscle group XIX, and hernia, ventral postoperative.  The appellant has asserted that the Veteran's service-connected disabilities caused and/or contributed to his death.  She has also appeared to argue that the Veteran's respiratory disability, including PTB, was due to his active service.  

A February 1946 service examination prior to discharge showed no evidence of heart disability, metabolic acidosis, pneumonia, sarcoma, malnutrition, pulmonary tuberculosis and right lung atelectasis.  Significantly, with the exception of the two gunshot wounds scar and pain in the left lumbar region as well as atabine skin color due to malaria, the Veteran symptoms were all evaluated as clinically normal.  Importantly, a chest x-ray was normal.  Moreover, a service personnel record also indicated that the Veteran was not considered a prisoner of war (POW).  
 
Post service treatment records have also been reviewed.  The first post service medical evidence of record is a January 1953 VA examination to evaluate the Veteran's residuals of gunshot wounds.  Importantly, it was observed that the Veteran was fairly nourished.  A contemporaneous chest x-ray was within normal limits.  The examiner's findings were primarily associated with the Veteran's service-connected disabilities and were silent with respect to any findings pertaining to the disabilities and diseases that caused the Veteran's death.  The diagnoses were residual of gunshot wounds to the abdomen, ascariasis worms intestines (x-ray) and chronic mild nephritis without edema.   

The Veteran was afforded another VA examination in March 1960 to assess the severity of his service-connected disabilities.  Importantly, again, there was no mention of any findings pertaining to the disabilities that caused the Veteran's death with the exception of an abnormal chest x-ray suggestive of tuberculosis.  A July 1971 opinion from a private doctor indicated that he had recently treated the Veteran for unbearable abdomen pain associated with the residuals of his gunshot wounds.  Importantly, the examiner did find that the Veteran's circulatory, respiratory, urinary and digestive systems were apparently normal.  The examiner opined that the Veteran was suffering from abdominal neuralgia associated with the gunshot wounds that prevented him from earning a livelihood from manual labor.  Again, in January 1972 and July 1976, the Veteran was afforded additional VA examinations concerning the severity of his service-connected disabilities.  The January 1972 examiner indicated that the cardiovascular system and respiratory system were normal.  Both examination reports were silent with respect to any findings concerning the disabilities that caused the Veteran's death.  Further, both did report that he was fairly nourished. 

A January 1978 private examination showed that the Veteran complained of scar pain, a bulging mass near site of abdomen, constipation, headaches with dizziness and vertigo, lack of appetite, poor digestion, difficulty in walking, numbness or paresthesias at the scar sites, obstruction in intestinal area, wearing abdominal bandage, body weakness, the necessity to walk with a cane, loss of sleep and body weight, group muscles paralysis of the abdomen, defective hearing and defective eyesight.  Importantly, on examination, the respiratory system, circulatory system and bone and joints were evaluated as normal.  The examiner diagnosed the following residuals resulting from injuries in service: group muscles paralysis of the abdomen; fibroma, abdomen, anterior, at scar sites; shooting pain at the scar sites; marked constipation; constant headaches, dizziness and vertigo; lack of appetite and poor digestion; difficulty in walking; numbness and paresthesias all over areas of abdomen at scar sites; obstruction of intestines; necessary abdominal bandage; general body weakness; necessity to use a cane; loss of sleep and body weight; and impairment of earning capacity.  The examiner opined that the Veteran could no longer engage in productive and gainful employment due to his present disabilities which were more or less 60 to 70 percent disabling.  

The Veteran was afforded a VA examination in April 1999 for his heart because he had been complaining of chest pains.  He asserted that the chest pains began in 1947.  However, after examining the Veteran, the examiner found no evidence of cardiac disease.  The Veteran was also afforded examinations at that time for his service-connected disabilities.  It was observed at the intestinal examination that the Veteran's daughter reported weight loss.  On examination, it was noted that the Veteran was poorly nourished.  The diagnoses were positive for evidence of an ulcer, greater gastric curvature diverticulum, splenic curve.  The muscle examination gave a diagnosis of a ventral hernia, healed scars with involvement of muscle group XIX.  He was also afforded a separate examination for PTB.  The diagnosis was pulmonary tuberculosis, far advanced.  An August 1999 Board Review noted that the Veteran reported being diagnosed with PTB in 1947, but treatment was incomplete.  The examiner diagnosed pulmonary tuberculosis, far advanced, chronic bilateral lung disease, with pleural thickening and RUL volumes, most probably inactive, class IV.  The examiner opined that the PTB was not secondary to his service-connected disabilities.  She also opined that any heart disease did not result from his service-connected disabilities.  She continued that chronic indigestion could not have resulted from the service-connected disabilities because the Veteran had an intact gastrointestinal tract.  However, the findings of an ulcer may manifest as chronic indigestion.  She also indicated that a review of the claims file showed that the Veteran was previously asymptomatic with normal physical examinations in the chest even if there were abnormal findings on the 1960 chest x-ray.  She concluded that the Veteran did not have similar complaints of chest pain in the past.  

Subsequently, in an April 2002 rating decision, the RO denied service connection for heart disability, PTB, and ulcer.  Subsequently, in a January 2001 rating decision, the Veteran was awarded a total disability rating based on individual unemployability due to service-connected disabilities (TDIU), effective March 2, 1999.  In April 2002, the RO reconsidered the issues of service connection for heart disability, PTB and ulcer under the VCAA, but continued to deny the claim.  

A June 2006 private medical report showed that the Veteran was admitted because of complaints dizziness with associated nausea.  The discharge diagnoses were rule out error of refraction and peptic ulcer disease.  Further, August 2006 private treatment records showed that the Veteran was seen for a soft tissue mass of the left buttocks.  He reported painful swelling of the left buttocks for about five months.  Another August 2006 certificate showed that the Veteran had been hospitalized in July 2005 for partial intestinal obstruction secondary to post-op adhesion and Adynamic Ileus.  

The next post service evidence of record are October 2006 VA examination reports to assess the Veteran's need for aid and attendance.  With respect to the Veteran's service-connected hernia, the examiner noted that it had been stable since onset and that there has been no increase in the size of the hernia mass.  Although, the examiner observed significant signs of weight loss and malnutrition, she opined that the ventral hernia was not the cause of the Veteran's need for regular aid and attendance or caused him to be housebound.  Another examination report for gunshot wound to the abdomen also determined that this disability did not warrant the need for aid and attendance.  A contemporaneous VA examination for aid and attendance observed that the Veteran was permanently bedridden.   It was also noted that he had lost significant visual acuity and was unable to perform the following self care skills: dressing, undressing, bathing, grooming and toileting.  The Veteran also required a wheelchair.  The diagnoses were senility, moderate malnutrition, anemia, arthritis, probable PTB, cataract, each eye, age-related cognitive decline, and probable arteriosclerotic heart disease.  These disabilities prevented him from doing all daily activities.  

Private treatment records showed that the Veteran was admitted to the hospital in November 2006 for hypoglycemia due to poor intake, anemia and community acquired pneumonia.  He was poorly nourished, poorly developed, non ambulatory and afebrile.  A November 2006 medical certificate indicated that the Veteran had been hospitalized for aspiration pneumonia with impending respiratory failure, soft tissue mass, left gluteal area considered malignant sarcoma, and hypertensive cardiovascular disease in congestive heart failure.  A post-death January 2007 report showed the following diagnoses: cardiopulmonary arrest secondary to metabolic acidosis secondary to sepsis, aspiration pneumonia in an immunocompromised patient, soft tissue mass, left gluteal area, consider sarcoma, severe malnutrition and PTB, right lung atelectasis.  

In sum, post service treatment records do not show any link between the Veteran's service-connected disabilities and the disabilities that caused his death.  Moreover, the medical evidence also does not show that the disabilities which caused and/or contributed to his death manifested in service.  

A VA opinion concerning whether the Veteran's service-connected disabilities caused or contributed to his death was done in November 2009 by a medical doctor.  The examiner reviewed the claims file and observed that the Veteran was service-connected for residuals of gunshot wound through and through, abdomen with involvement of muscle group XIX and ventral hernia postoperative.  The examiner opined that it was less likely as not that the Veteran's service-connected disabilities substantially or materially contributed to his death.  The examiner indicated that the service-connected disabilities had been stable since the initial injury during WW II as reported on the 2006 VA examination.  The gunshot wound on the abdomen had only mild effects on the performance of daily activities with the ventral hernia having no effects on the performance of daily activities.  The examiner continued that the Veteran's aid and attendance examination cited his senility, moderate malnutrition, anemia, arthritis of multiple joints, and his probable PTB as the conditions that rendered him helpless.  

Further, he observed that the January 2007 medical certificate mentioned that presence of a left gluteal mass and reported findings of pale conjunctivae and dyspnea.  The diagnoses were confirmed by laboratory findings of low hemoglobin, low oxygen tension and elevated arterial carbon dioxide levels on ABG.  There were no physical examination findings of any abdominal abnormality or any lab test report indicating a problem with the previous gunshot wound and residual of ventral hernia.  The medications given during confinement also indicated the presence of infection, a heart condition and respiratory impairment.  These conditions were less likely as not related to any service-connected disabilities based on the location of the diseases as exemplified by the mass on the gluteal area, a pulmonary impairment and a heart condition and the nature of the disease, e.g. malnutrition, anemia, hypoxemia, hyponatremia, hypokalemia and neutrophilia.  The examiner concluded that no abdominal findings were of significant severity to have contributed to the Veteran's death.  

Given that the claims file was reviewed by the examiner and the opinion sets forth detailed findings in a manner which allows for informed appellate review under applicable VA laws and regulations, the Board finds the opinion to be sufficient for appellate review and of high probative value.  The Board notes that there is no medical evidence of record to refute this opinion.  

At some point, it appears that the appellant and her son asserted that the Veteran was a POW.  Malnutrition is presumed to be service-connected if manifests to a degree of 10 percent or more anytime after discharge or release from active service if the veteran is a former prisoner of war who was interned or detained for not less than 30 days, provided the rebuttable presumption provisions of § 3.307 are also satisfied.  See 38 C.F.R. § 3.309(c)(2).  However, service personnel records clearly showed that the Veteran was not considered a POW, and in subsequent statements of record, both indicated that they were mistaken and the Veteran was not a POW.

The Board also acknowledges the statements of record of the appellant and her son that the Veteran's service-connected disabilities contributed to the Veteran's death or that his respiratory disability, including PTB, was related to his active service.  Nevertheless, medical evidence is generally required to establish a medical diagnosis or to address questions of medical causation; lay assertions of medical status do not constitute competent medical evidence for these purposes.  Espiritu v. Derwinski, 2 Vet.App. 492, 494 (1992).  However, lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, No. 07-7029, slip op. at 7 (Fed. Cir. July 3, 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  

Here, the appellant and her son are competent to report as to their observations of the Veteran's symptoms prior to his death.  However, the Board does not believe that they have the medical expertise required to determine the actual cause of the Veteran's death.  The assertions are purely speculative and not supported by the medical evidence of record.  Significantly, the records prior to the Veteran's death do not indicate that the Veteran's service-connected disabilities contributed in any way to the disabilities that caused the Veteran's death or show that the disabilities that caused his death manifested in service.  

Moreover, the appellant and her son are not competent to relate a chronic respiratory disability, including PTB, to service given that this type of disability is not subject to lay diagnosis.  With respect to his respiratory disability, medical expertise and often x-ray studies are necessary to make such a diagnosis.  Moreover, the evidence of record showed that the appellant did not marry the Veteran until October 1970.  Thus, neither party are competent to report first hand as to any respiratory symptoms that the Veteran may have exhibited in service or within three years of his active service.   The Board also observes that although the Veteran claimed having PTB in 1947, a chest x-ray in 1953 was negative.  Again, while he is competent to report symptoms he was experiencing, given his lack of medical expertise, the Veteran was not competent to give a diagnosis of a chronic respiratory disability, including PTB.   

In conclusion, while the appellant and her son's contentions as well as the Veteran's pre-death statements have been carefully considered, these contentions are outweighed by the medical evidence of record, specifically, the August 1999 Board Review and November 2009 VA opinion by medical doctors.  After reviewing the medical evidence, the August 1990 doctor determined that the Veteran's PTB as well as any heart disability was not related to his service-connected disabilities or service.  Further, the November examiner found that the cause of the Veteran's death was not related to his service-connected disabilities. 
  
Therefore, after reviewing the totality of the evidence, the Board finds that service connection for the cause of the Veteran's death is not warranted.  While the Board is sympathetic to the appellant's loss, there is no competent medical evidence of any treatment during service for the disabilities which caused or contributed to his death.  Further, there was no evidence of a malignant tumor or cardiovascular disease within one year of discharge so the service incurrence of these disabilities may not be presumed.  Importantly, the medical evidence of record first showed objective findings of these disabilities approximately in 2006, many years after the Veteran's discharge from service.  Moreover, there was no evidence of PTB within three years of discharge so the service incurrence of this disability also cannot be presumed.  Again, a February 1953 chest x-ray, approximately seven years after service, was normal.  Further, there is also no medical evidence linking the cause of death to any injury or disease during service, including the Veteran's service-connected disabilities.  Importantly, the RO had previously denied service connection for PTB and heart disability, which have been shown has causing or contributing to the Veteran's death, based on the August 1999 Board Review.  Significantly, the highly probative November 2009 VA opinion found no link between the Veteran's service-connected disabilities and the disabilities that caused the Veteran's death.  Further, as the first evidence of record of any of these disabilities is many years after service, there is no supporting evidence of a continuity of pertinent symptomatology.  Accordingly, a preponderance of the evidence is against the appellant's claim for cause of the Veteran's death.  As the preponderance of the evidence weighs against the claim, the benefit-of-the-doubt doctrine does not apply.  See 38 U.S.C.A. § 5107(b).

III.  Special Monthly Compensation, for Accrued Benefit Purposes

Prior to his death, the Veteran had a claim pending for entitlement to special monthly compensation based on the need for the regular aid and attendance of another person or on the basis of being housebound.  Upon the death of a veteran, periodic monetary benefits to which that individual was entitled at death under existing ratings or decisions, or those based on evidence in the file at the date of his death ("accrued benefits") and due and unpaid for the period not to exceed two years, shall, upon the death of such individual be paid to the living person first listed as follows: (1) his spouse, (2) his children (in equal shares), (3) his dependent parents (in equal shares).  38 U.S.C.A. § 5121; 38 C.F.R. § 3.1000(a).

In order for a claimant to be entitled to accrued benefits, "the veteran must have had a claim pending at the time of his death for such benefits or else be entitled to them under an existing rating decision."  Jones v. West, 136 F.3d 1296, 1299 (Fed.Cir. 1998)).  The Board emphasizes that by statute, entitlement to accrued benefits must be based on evidence in the file at the time of death, or evidence, such as VA records, deemed to be of record at that time.  38 U.S.C.A. § 5121; 38 C.F.R.  § 3.1000; Zevalkink v. Brown, 6 Vet.App. 483 (1994).

In that regard, compensation at the aid and attendance rate is payable when the veteran, due to service-connected disability, has suffered the anatomical loss or loss of use of both feet or one hand and one foot, or is blind in both eyes, or is permanently bedridden or so helpless as to be in need of regular aid and attendance.  38 U.S.C.A. § 1114(l).  Determinations as to the need for aid and attendance must be based on actual requirements of personal assistance from others.  In making such determinations, consideration is given to such conditions as: inability of the claimant to dress or undress himself/herself or to keep himself/herself ordinarily clean and presentable; frequent need of adjustment of any special prosthetic or orthopedic appliances which, by reason of the particular disability, cannot be done without aid; inability of the claimant to feed himself/herself through loss of coordination of upper extremities or through extreme weakness; inability to attend to the wants of nature; or incapacity, physical or mental, which requires care or assistance on a regular basis to protect the claimant from the hazards or dangers inherent in his/her daily environment.  "Bedridden" will be a proper basis for the determination, and is defined as that condition which, through its essential character, actually requires that the claimant remain in bed.  It is not required that all of the disabling conditions enumerated above be found to exist before a favorable rating may be made.  The particular personal functions which the claimant is unable to perform should be considered in connection with his/her condition as a whole.  It is only necessary that the evidence establish that the claimant is so helpless as to need regular aid and attendance, not that there be a constant need.  38 C.F.R. § 3.352(a).

Special monthly compensation is also payable where the veteran has a single service-connected disability rated as 100 percent, without resort to individual unemployability, and, in addition:  (1) has a service-connected disability or disabilities independently ratable at 60 percent, separate and distinct from the 100 percent service- connected disability, and involving different anatomical segments or bodily systems, or (2) is permanently housebound by reason of service-connected disability or disabilities.  This requirement is met when the veteran is substantially confined as a result of his or her service- connected disabilities to his or her dwelling and the immediate premises or, if institutionalized, to the ward or clinical areas, and it is reasonably certain that the disability or disabilities and resultant confinement will continue throughout his or her lifetime.  38 U.S.C.A. § 1114(s); 38 C.F.R. § 3.350(i).  In Bradley v. Peake, 22 Vet. App. 280 (2008), however, the Court concluded that a separate award of a TDIU predicated on a single disability may form the basis for an award of special monthly compensation.  As it applies to this case, as the Veteran was in receipt of TDIU, that award may suffice as the single service-connected disability evaluated as 100 percent disabling required for special monthly compensation at the housebound rate.

Again, at the time of the Veteran's death, service connection was in effect for residual, gunshot wound, through and through, abdomen with involvement of muscle group XIX, rated as 50 percent disabling, and hernia, ventral postoperative, rated as 20 percent disabling.  

Based on the October 2006 aid and attendance examination report discussed above, it is clear that the Veteran was bedridden and in the need of aid of attendance.  Thus, the main question in this case is whether the Veteran was in the need of aid and attendance due to his service-connected disabilities.  After reviewing the claims file, the Board must conclude that the criteria for aid and attendance benefits are not met.  The October 2006 VA examination reports clearly showed that it was the Veteran's nonservice-connected disabilities that required the need for aid and attendance and prevented him from performing activities of daily living.  Significantly, the medical doctors who examined the Veteran at that time with respect to his service-connected disabilities clearly stated that these disabilities did not require the need for aid and attendance.  Further, the private hospital records prior to his death also did not show any treatment or indicate any complications requiring his hospitalization with respect to these disabilities.  In sum, there is no objective medical evidence that the Veteran's service-connected disabilities had any effect on his physical or mental capabilities.  Thus, it was not established that his service-connected disabilities rendered him unable to attend to the needs of daily living without the regular aid and assistance of another person.  Accordingly, the Board concludes that the requirements for special monthly compensation based upon the need for regular aid and attendance of another person have not been met.

The Board has also given consideration as to whether the Veteran was housebound prior to his death.  38 C.F.R. § 3.351(d).  Again, while the evidence showed that the Veteran was indeed housebound, a preponderance of the evidence is against a finding that the criteria for housebound benefits have been met.  Although the Veteran did have a TDIU rating at the time of his death, again, it was clearly determined that he was not housebound due to his service-connected disabilities.  In other words, the Veteran was not substantially confined, as a result of his service-connected disabilities, to his dwelling and the immediate premises, nor was he institutionalized due to his service-connected disabilities.  Rather, the private treatment records and VA examinations showed that he was housebound due to nonservice-connected disabilities.  Moreover, the Veteran did not meet the criteria for special monthly compensation because he did not have a single service-connected disability rated as 100 percent and a separate service-connected disability or disabilities independently ratable at 60 percent.  Therefore, based on the above analysis, the appellant's claim for accrued benefits must be denied.


ORDER

Entitlement to service connection for cause of the Veteran's death is not warranted.   Further, entitlement to SMC based on the need for regular aid and attendance or being housebound, for accrued benefit purposes, is also not warranted.  The appeal is denied.  



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


